DETAILED ACTION
This office action is responsive to the amendment of May 24, 2021, and request for continued examination filed June 4, 2021. By that amendment, claims 1, 11 and 17 were amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021, has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  at line 10, it appears that the word “member” was inadvertently omitted after the second instance of the word “control”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 9-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman (US 2012/0059472 A1) in view of Maguire et al. (US 2009/0192553 A1).
Regarding claims 1-3, Weiman teaches an expandable implant as at fig. 52. The implant includes: 
a top support 16 configured to engage a first portion of bone; 
a bottom support 14 configured to engage a second portion of bone; 
a control assembly 200/300/18 coupled to the top support 16 and the bottom support 14 and configured to control relative movement between the top support and the bottom support 16/14, wherein the control assembly 200/300/18 includes a control member 200 including a head 324; 
wherein the head 324 includes a recess 330; 
wherein the control assembly 200/300/18 further comprises a front portion 18 adjustably coupled to the control member 200 and a rear portion 300 longitudinally fixed relative to the control member 200 (fixed by the set screw 438 received within 332); and 
wherein the front portion 18 includes a first pair of ramped surfaces 420/422 configured to slide relative to and provide a first wedging force to the top support and the bottom support 16/14, and the rear portion 300 comprises a second pair of ramped surfaces 438 configured to slide relative to and provide a second wedging force to the top support and the bottom support 16/14.
	

	Maguire teaches a screw design as at fig. 3A in which a region below head 20 of a screw includes an access ports 29 and a recess (into which 16 can be inserted), which recess is in fluid communication with the access port 29 to be capable of enabling delivery of fluid through the recess and the access port, were fluid ever inserted into the recess and access port.
	It would have been obvious to replace the set screw 438, retainer 332 and recess 330 design of Weiman with a pair of slots 29 and anti-backout mechanism 12 of Maguire. One would have done so by placing a slot 29 of Maguire at the bottom of 330 of Weiman and placement of the anti-backout mechanism 12 therein. One would have done so in order to provide for a design in which a screw is retained (captive) within another structure (the plate in Maguire; the implant in Weiman), without having a small set screw present in the surgical theatre which set screw could potentially be lost within a patient’s body. Doing so would have been the substitution of one known anti-backout means for another functionally equivalent structure. Upon making this substitution, any fluid potentially placed within the port 330 of modified Weiman would be capable of passing to an interior of the implant via the recess while the screw was installed within the implant. 
It is noted that fluids are used with the Weiman device – for instance bone growth inducing material [0066], etc.

Examiner is of the position that any aperture, hole, or bore, which is open at two ends provides fluid access from one end to the other end of that aperture, hole or bore. 

Regarding claim 4, the control member 200 is a threaded screw having the head 324 and a body portion 404. The front portion 18 is adjustably coupled to the body portion 404 (at 418) and the rear portion 300 is longitudinally fixed relative to the head 324 at 366. 
Regarding claim 9, the implant is symmetric about at least one plane extending along the control assembly 200/300/18. 
Regarding claim 10, as demonstrated in fig. 15, the device can be assembled with various endplate designs such that the device is asymmetric about at least one plane which is perpendicular to a top surface of the top support. 

Regarding claims 11-14, Weiman teaches an expandable implant as at fig. 52. 
The implant includes: 
a top support 16 including a top surface configured to engage a first portion of bone; 
a bottom support 14 including a bottom surface configured to engage a second portion of bone, wherein the top and bottom surfaces 16/14 move linearly relative to each other along an adjustment axis, the adjustment axis being perpendicular to a middle plane extending between the top surface and the bottom surface, wherein each of the top surface and the bottom surface tapers relative to the middle plane to define a taper (as best seen in fig. 51; tapers both forward and backward); and -3- 4844-9752-8810.1Atty. Dkt. No. 053349-0437 
a control assembly 200/300/18 coupled to the top support 16 and the bottom support 14 and configured to control relative movement between the top support and the bottom support 16/14, wherein the control assembly comprises: 
a control member 200 having a recess 330; 
a front wedge member 18 received on the control member 200 (as assembled in fig. 50) and configured to slidingly engage the top support and the bottom support (18 is pulled toward 200 as 200 is threaded); and 
a rear wedge member 300 received on the control member 200 as in fig. 51 and configured to slidingly engage the top support and the bottom support 

	Weiman does not teach the control member including at least one access port in fluid communication with the recess to enable delivery of fluid to an interior of the implant via the recess and at least one access port, though it is noted that 200 includes a throughbore 406 [0124].
	Maguire teaches a screw design as at fig. 3A in which a region below head 20 of a screw includes an access ports 29 and a recess (into which 16 can be inserted), which recess is in fluid communication with the access port 29 to be capable of enabling delivery of fluid through the recess and the access port, were fluid ever inserted into the recess and access port.
	It would have been obvious to replace the set screw 438, retainer 332 and recess 330 design of Weiman with a pair of slots 29 and anti-backout mechanism 12 of Maguire. One would have done so by placing a slot 29 of Maguire at the bottom of 330 of Weiman and placement of the anti-backout mechanism 12 therein. One would have done so in order to provide for a design in which a screw is retained (captive) within another structure (the plate in Maguire; the implant in Weiman), without having a small set screw present in the surgical theatre which set screw could potentially be lost within a patient’s body. Doing so would have been the substitution of one known anti-backout means for another functionally equivalent structure. Upon making this substitution, any fluid potentially placed within the port 330 of modified Weiman would be capable of 
It is noted that fluids are used with the Weiman device – for instance bone growth inducing material [0066], etc.
It is noted that the instant application fails to provide any particular criticality for having more than a single access port, or any particular direction or shape of access port. The entirety of disclosure related to this feature appears to be provided at this claim, at figs. 33-50, 62-70, and in the disclosure at [0057-8] and [0078] and [0090]. The only explicit discussion of use of multiple ports is at [0058] in which use of two access ports is described as one embodiment, and it is specifically noted that more or fewer access ports 238 could be utilized, and that the access ports could be varied to suit a particular application, size of implant, and the like. The only requirement of the access ports which remains consistent throughout the disclosure is that they must provide for fluid communication with an interior of the implant. Therefore, criticality of any particular shape, configuration, or number of access ports cannot be said to have been provided by the originally presented disclosure. 
Examiner is of the position that any aperture, hole, or bore, which is open at two ends provides fluid access from one end to the other end of that aperture, hole or bore. 
Regarding claim 15, the front wedge member 18 is threadingly coupled at 418 to a threaded portion 404 of the control member 200 and the rear wedge member 300 is rotatably coupled and longitudinally fixed relative to a head 324 of the control member 200 (200 can be rotated within 366 and retained longitudinally by the anti-backout means). 
Regarding claims 17 and 19, Weiman teaches an implant as at fig. 52. The implant includes: 
a top support 16 configured to engage a first portion of bone; 
a bottom support 14 configured to engage a second portion of bone; 
a control assembly 200/300/18 coupled to the top support 16 and the bottom support 14 and configured to control relative movement between the top support and the bottom support, wherein the control assembly includes: 
a front portion 18 configured to slide relative to and wedgingly engage the top and bottom supports 16/14; 
a rear portion 300 configured to slide relative to and wedgingly engage the top and bottom supports 16/14; and 
a control member 200 adjustably engaging the front portion 18 and the rear portion 300 and comprising a head 324; 
wherein the head 324 includes a recess 330. 

	Weiman does not teach the control member including at least one access port in fluid communication with the recess to enable delivery of fluid to an interior of the implant via the recess and at least one access port, though it is noted that 200 includes a throughbore 406 [0124].
	Maguire teaches a screw design as at fig. 3A in which a region below head 20 of a screw includes an access ports 29 and a recess (into which 16 can be inserted), which recess is in fluid communication with the access port 29 to be capable of enabling 
	It would have been obvious to replace the set screw 438, retainer 332 and recess 330 design of Weiman with a pair of slots 29 and anti-backout mechanism 12 of Maguire. One would have done so by placing a slot 29 of Maguire at the bottom of 330 of Weiman and placement of the anti-backout mechanism 12 therein. One would have done so in order to provide for a design in which a screw is retained (captive) within another structure (the plate in Maguire; the implant in Weiman), without having a small set screw present in the surgical theatre which set screw could potentially be lost within a patient’s body. Doing so would have been the substitution of one known anti-backout means for another functionally equivalent structure. Upon making this substitution, any fluid potentially placed within the port 330 of modified Weiman would be capable of passing to an interior of the implant via the recess while the screw was installed within the implant. 
It is noted that fluids are used with the Weiman device – for instance bone growth inducing material [0066], etc.
It is noted that the instant application fails to provide any particular criticality for having more than a single access port, or any particular direction or shape of access port. The entirety of disclosure related to this feature appears to be provided at this claim, at figs. 33-50, 62-70, and in the disclosure at [0057-8] and [0078] and [0090]. The only explicit discussion of use of multiple ports is at [0058] in which use of two access ports is described as one embodiment, and it is specifically noted that more or fewer access ports 238 could be utilized, and that the access ports could be varied to suit a 
Examiner is of the position that any aperture, hole, or bore, which is open at two ends provides fluid access from one end to the other end of that aperture, hole or bore. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman (US 2012/0059472 A1) in view of Maguire et al. (US 2009/0192553 A1) and Radcliffe et al. (US 2015/0173917 A1).
Regarding claim 18, the combination suggests the limitations of claim 17. Further, Weiman teaches, as at fig. 15, that various shaped top and bottom plates can be used on the device. 
However, the combination does not suggest a D-shaped device. 
Radcliffe teaches a device in various shapes, including rectangular and with an outward bow [0056], which is considered to read on the claimed “D” shape. 
It would have been obvious, in view of the teaching of Radcliffe, to replace the endplates of Weiman with D-shaped endplates in order to optimize the device for use in particular size and shapes of patient anatomies. 


Allowable Subject Matter
Claims 5-8, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799